10/19/2020         Case 1:20-cv-00651-GLS-DJS Phase
                                              Document       87-4| NewFiled
                                                    Two Industries           10/20/20 Page 1 of 14
                                                                       York Forward




                New York Forward (/)


                              NY Forward (/ny-forward)

                             Phase Two Industries




                       SECTIONS
                                                  Overview
                                                  The guidelines below apply to non-essential
                       Overview
                                                  businesses in regions that are permitted to
                       (#overview)                reopen, essential businesses throughout the
                                                  state that were previously permitted to remain
                                                  open, and commercial and recreational activities
                       Offices                    that have been permitted to operate statewide
                       (#offices)
                                                  with restrictions. If guidance has not yet been
                                                  published for your speciﬁc industry, but you are
                                                  permitted to reopen, please refer to the NY
                                                  Forward Safety Plan template
                       Real Estate
                                                  (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                       (#real-                    .
                       estate)
                                                  Phase Two: All regions of the state
                                                  have entered Phase 2 of reopening
                       Essential                  Pursuant to the Governor’s Executive Orders,
                       and Phase                  the following businesses remain closed:
                       II In-Store                        Malls; speciﬁcally, any indoor common
                       Retail                             portions of retail shopping malls with
                       (#essential-                       100,000 or more square feet of retail space
                                                          available for lease must remain closed to the
                       and-phase-
                                                          public; however, any stores without their
                       ii-in-store-                       own external entrance(s) may operate via
                       retail)                            curbside pickup in Phase 1 and 2 providing
                                                          purchased items to customers at or near the

https://forward.ny.gov/phase-two-industries                                                                 1/14
10/19/2020         Case 1:20-cv-00651-GLS-DJS Phase
                                              Document       87-4| NewFiled
                                                    Two Industries           10/20/20 Page 2 of 14
                                                                       York Forward

                                                  general mall entrance and any stores
                       Vehicle                    with their own external entrance(s) separate
                       Sales,                     from the general mall entrance (e.g. strip
                                                  malls, anchor tenants), may open for
                       Leases,                    curbside and in-store pickup in Phase 1 and
                       and                        all in-store retail activities in Phase 2;
                       Rentals                    Indoor on-premise restaurant and bar
                       (#vehicle-                 service, excluding take-out or delivery for
                                                  oﬀ-premise consumption in Phase 1 and
                       sales--
                                                  outdoor on-premise restaurant and bar
                       leases--and-               service in Phase 2;
                       rentals)                   Large gathering/event venues, including
                                                  but not limited to establishments that host
                                                  concerts, conferences, or other in-person
                       Retail                     performances or presentations in front of an
                                                  in-person audience;
                       Rental,
                                                  Gyms, ﬁtness centers, and exercise
                       Repair, and                classes, except for remote or streaming
                       Cleaning                   services;
                       (#retail-                  Video lottery and casino gaming facilities;
                       rental--                   Movie theaters, except drive-ins; and
                       repair--and-               Places of public amusement, whether
                                                  indoors or outdoors, including but not
                       cleaning)
                                                  limited to, locations with amusement rides,
                                                  carnivals, amusement parks, water parks,
                                                  aquariums, zoos, arcades, fairs, children’s
                       Commercial                 play centers, funplexes, theme parks,
                       Building                   bowling alleys, family and children’s
                       Management                 attractions.
                                              For help determining whether or not your
                       (#commercial-
                                              business is eligible to reopen, use the reopen
                       building-              lookup tool. You can also scroll down to ﬁnd
                       management)            the guidance for Phase Two.

                                                     NY FORWARD BUSINESS REOPEN
                       Hair Salons                          LOOKUP TOOL
                       and                    (https://www.businessexpress.ny.gov/app/nyforward)
                       Barbershops
                       (#hair-                  STATEWIDE GUIDELINES           (/statewide-

                       salons-and-            guidelines)
                       barbershops)

https://forward.ny.gov/phase-two-industries                                                          2/14
10/19/2020         Case 1:20-cv-00651-GLS-DJS Phase
                                              Document       87-4| NewFiled
                                                    Two Industries           10/20/20 Page 3 of 14
                                                                       York Forward


                                              NEXT SECTION                            Continue 
                       Outdoor
                       and Take-              Oﬃces
                       Out/Delivery
                       Food
                       Services
                       (#outdoor-
                       and-take-
                                              Oﬃces
                       out-delivery-
                                                VIEW SUMMARY GUIDELINES
                       food-
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                       services)

                                                        READ AND AFFIRM DETAILED
                                                               GUIDELINES
                       Frequently
                       Asked                  (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              interim-guidance.pdf)
                       Questions
                       (#frequently-                  PRINT BUSINESS SAFETY PLAN
                       asked-                                  TEMPLATE
                       questions)             (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              )

                       Translations
                       (#translations)

                                              NEXT SECTION                            Continue 


                                              Real Estate


                                              Real Estate
                                                VIEW SUMMARY GUIDELINES
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles


https://forward.ny.gov/phase-two-industries                                                             3/14
10/19/2020         Case 1:20-cv-00651-GLS-DJS Phase
                                              Document       87-4| NewFiled
                                                    Two Industries           10/20/20 Page 4 of 14
                                                                       York Forward


                                                        READ AND AFFIRM DETAILED
                                                               GUIDELINES

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              masterguidance.pdf)

                                                      PRINT BUSINESS SAFETY PLAN
                                                               TEMPLATE

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              )




                                              NEXT SECTION                            Continue 


                                              Essential and Phase II In-
                                              Store Retail


                                              Essential and Phase
                                              II In-Store Retail
                                                VIEW SUMMARY GUIDELINES

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                                        READ AND AFFIRM DETAILED
                                                               GUIDELINES

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                                      PRINT BUSINESS SAFETY PLAN
                                                               TEMPLATE

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles




https://forward.ny.gov/phase-two-industries                                                             4/14
10/19/2020         Case 1:20-cv-00651-GLS-DJS Phase
                                              Document       87-4| NewFiled
                                                    Two Industries           10/20/20 Page 5 of 14
                                                                       York Forward


                                              NEXT SECTION                            Continue 


                                              Vehicle Sales, Leases, and
                                              Rentals


                                              Vehicle Sales,
                                              Leases, and Rentals
                                                VIEW SUMMARY GUIDELINES

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                                        READ AND AFFIRM DETAILED
                                                               GUIDELINES

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              vehicles-master-guidance.pdf)

                                                      PRINT BUSINESS SAFETY PLAN
                                                               TEMPLATE

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              )




                                              NEXT SECTION                            Continue 


                                              Retail Rental, Repair, and
                                              Cleaning




https://forward.ny.gov/phase-two-industries                                                             5/14
10/19/2020         Case 1:20-cv-00651-GLS-DJS Phase
                                              Document       87-4| NewFiled
                                                    Two Industries           10/20/20 Page 6 of 14
                                                                       York Forward



                                              Retail Rental,
                                              Repair, and
                                              Cleaning
                                                VIEW SUMMARY GUIDELINES

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                                        READ AND AFFIRM DETAILED
                                                               GUIDELINES

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              repair-cleaning-master-guidance.pdf)

                                                      PRINT BUSINESS SAFETY PLAN
                                                               TEMPLATE

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              )




                                              NEXT SECTION                            Continue 


                                              Commercial Building
                                              Management


                                              Commercial
                                              Building
                                              Management
                                                VIEW SUMMARY GUIDELINES
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
https://forward.ny.gov/phase-two-industries                                                             6/14
10/19/2020         Case 1:20-cv-00651-GLS-DJS Phase
                                              Document       87-4| NewFiled
                                                    Two Industries           10/20/20 Page 7 of 14
                                                                       York Forward


                                                        READ AND AFFIRM DETAILED
                                                               GUIDELINES
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              building-management-master-guidance.pdf)

                                                      PRINT BUSINESS SAFETY PLAN
                                                               TEMPLATE
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              )




                                              NEXT SECTION                            Continue 


                                              Hair Salons and
                                              Barbershops


                                              Hair Salons and
                                              Barbershops
                                                VIEW SUMMARY GUIDELINES
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                                        READ AND AFFIRM DETAILED
                                                               GUIDELINES

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                                      PRINT BUSINESS SAFETY PLAN
                                                               TEMPLATE
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              )



https://forward.ny.gov/phase-two-industries                                                             7/14
10/19/2020         Case 1:20-cv-00651-GLS-DJS Phase
                                              Document       87-4| NewFiled
                                                    Two Industries           10/20/20 Page 8 of 14
                                                                       York Forward


                                              NEXT SECTION                            Continue 


                                              Outdoor and Take-
                                              Out/Delivery Food Services


                                              Outdoor and Take-
                                              Out/Delivery Food
                                              Services
                                                VIEW SUMMARY GUIDELINES

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                                        READ AND AFFIRM DETAILED
                                                               GUIDELINES
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                                      PRINT BUSINESS SAFETY PLAN
                                                               TEMPLATE

                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              )




                                              NEXT SECTION                            Continue 


                                              Frequently Asked Questions



https://forward.ny.gov/phase-two-industries                                                             8/14
10/19/2020         Case 1:20-cv-00651-GLS-DJS Phase
                                              Document       87-4| NewFiled
                                                    Two Industries           10/20/20 Page 9 of 14
                                                                       York Forward



                                              Frequently Asked
                                              Questions
                                              Visit Empire State Development's website for
                                              frequently asked questions on how the New
                                              York Forward re-opening plan impacts your
                                              business.

                                                     FREQUENTLY ASKED QUESTIONS
                                                   (HTTPS://ESD.NY.GOV/NYFORWARD-FAQ)




                                              NEXT SECTION                            Continue 


                                              Translations


                                              Translations
                                              Business Safety Plan Template
                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 中文翻譯
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | বাংলা অনুবাদ
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                              Real Estate
                                              Summary Guidelines

https://forward.ny.gov/phase-two-industries                                                             9/14
10/19/2020        Case 1:20-cv-00651-GLS-DJS Document      87-4| New
                                             Phase Two Industries  Filed  10/20/20 Page 10 of 14
                                                                     York Forward

                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 中文翻譯
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | বাংলা অনুবাদ
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                              Detailed Guidelines
                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 中文翻譯
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | বাংলা অনুবাদ
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                              Essential and Phase II In-Store
                                              Retail
                                              Summary Guidelines
                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 中文翻譯
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | বাংলা অনুবাদ
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

https://forward.ny.gov/phase-two-industries                                                             10/14
10/19/2020        Case 1:20-cv-00651-GLS-DJS Document      87-4| New
                                             Phase Two Industries  Filed  10/20/20 Page 11 of 14
                                                                     York Forward

                                              Detailed Guidelines
                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 中文翻譯
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | বাংলা অনুবাদ
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                              Vehicle Sales, Leases, and Rentals
                                              Summary Guidelines
                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 中文翻譯
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | বাংলা অনুবাদ
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                              Detailed Guidelines
                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 中文翻譯
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | বাংলা অনুবাদ
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

https://forward.ny.gov/phase-two-industries                                                             11/14
10/19/2020        Case 1:20-cv-00651-GLS-DJS Document      87-4| New
                                             Phase Two Industries  Filed  10/20/20 Page 12 of 14
                                                                     York Forward


                                              Retail Rental, Repair, and Cleaning
                                              Summary Guidelines
                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 中文翻譯
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | বাংলা অনুবাদ
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                              Detailed Guidelines
                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 中文翻譯
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | বাংলা অনুবাদ
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                              Hair Salons and Barbershops
                                              Summary Guidelines
                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 中文翻譯
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

https://forward.ny.gov/phase-two-industries                                                             12/14
10/19/2020        Case 1:20-cv-00651-GLS-DJS Document      87-4| New
                                             Phase Two Industries  Filed  10/20/20 Page 13 of 14
                                                                     York Forward

                                              | বাংলা অনুবাদ
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                              Detailed Guidelines
                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 中文翻譯
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | বাংলা অনুবাদ
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

                                              Outdoor and Take-Out/Delivery
                                              Food Services
                                              Summary Guidelines
                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 中文翻譯
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | বাংলা অনুবাদ
                                              (governor.ny.gov/sites/governor.ny.gov/ﬁles/atoms/ﬁles/

                                              Detailed Guidelines
                                              Español
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | Kreyòl Ayisyen
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | русский язык
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                              | 한국어 번역
                                              (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles

https://forward.ny.gov/phase-two-industries                                                             13/14
10/19/2020        Case 1:20-cv-00651-GLS-DJS Document      87-4| New
                                             Phase Two Industries  Filed  10/20/20 Page 14 of 14
                                                                     York Forward

                                                 | 中文翻譯
                                                 (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles
                                                 | বাংলা অনুবাদ
                                                 (https://www.governor.ny.gov/sites/governor.ny.gov/ﬁles




                             New York Forward

                             Accessibility

                             Contact Us

                             Disclaimer

                             Empire State Development

                             Freedom of Information Law
                             (FOIL) Requests

                             Novel Coronavirus

                             Privacy Policy




https://forward.ny.gov/phase-two-industries                                                                14/14
